Name: Decision of the EEA Joint Committee No 55/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of transport;  technology and technical regulations;  European construction
 Date Published: 1999-04-15

 Avis juridique important|21999D0415(01)Decision of the EEA Joint Committee No 55/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 100 , 15/04/1999 P. 0038 - 0039DECISION OF THE EEA JOINT COMMITTEENo 55/98of 4 July 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 44/98 of 29 May 1998(1);Whereas Commission Directive 97/39/EC of 24 June 1997 adapting to progress Council Directive 75/443/EEC of 26 June 1975 relating to reverse and speedometer equipment of motor vehicle(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 18 (Council Directive 75/443/EEC) in Chapter I of Annex II to the Agreement: "- 397 L 0039: Commission Directive 97/39/EC of 24 June 1997 (OJ L 177, 5.7.1997, p. 15)."Article 2The texts of Directive 97/39/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 August 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 4 July 1998.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 30, 4.2.1999, p. 43.(2) OJ L 177, 5.7.1997, p. 15.